         Case 2:19-cv-00692-CRE Document 18 Filed 02/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                          PITTSBURGH


ATHENA LUNDBERG, BROOKE                           )
MARRIN, CORA SKINNER, DENISE                      )
                                                  )               2:19-CV-00692-CRE
MILANI, HILLARY FISHER VINSON,                    )
IRINA VORONINA, KIMBERLY                          )
COZZENS, JAIME EDMONDSON-                         )
                                                  )
LONGORIA, JENNIFER ARCHULETA,                     )
JESSICA BURCIAGA, JESSICA                         )
ROCKWELL, MALU LUND, LUCY                         )
                                                  )
PINDER, PAOLA CANAS, SARA                         )
UNDERWOOD, TIFFANY TOTH GRAY,                     )
                                                  )
                                                  )
               Plaintiffs,                        )
                                                  )
        vs.                                       )
                                                  )
ONE THREE FIVE, INC., ALBERT                      )
                                                  )
BORTZ,                                            )
                                                  )
                                                  )
               Defendants,

                                            ORDER

       AND NOW, this 18th day of February, 2020, the Plaintiffs having filed a request for default

judgment against Defendant (ECF No. 16),

       IT IS HEREBY ORDERED that a default judgment hearing is scheduled for April 7, 2020

from 1:30pm to 2:30pm in Courtroom 10A, 10th Floor, United States Courthouse, 700 Grant

Street, Pittsburgh, Pennsylvania 15219.

       IT IS FURTHER ORDERED that Plaintiffs shall serve a copy of this Order upon

Defendant One Three Five, Inc. and shall file a Certificate of Service with the Clerk of Court on

or before March 24, 2020.

                                            BY THE COURT:
                                            s/Cynthia Reed Eddy
                                            Chief United States Magistrate Judge
